Electronically Filed
                                                       Supreme Court
                                                       SCPW-18-0000078
                                                       15-FEB-2018
                                                       01:39 PM


                         SCPW-18-0000078

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               DAVID DOUGLAS KROMER, on behalf of
                 NORMAN KALANI ASAM, Petitioner,

                               vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                   (CASE NO. 1DCW-18-0000395)

                       ORDER OF CORRECTION
                        (By: Pollack, J.)

          IT IS HEREBY ORDERED that the Order Denying Petition

for Writ of Habeas Corpus, filed on February 14, 2018, is

corrected to reflect that the filing year of the petition for

writ of habeas corpus was 2018 and not 2017.

          DATED: Honolulu, Hawai#i, February 15, 2018.

                              /s/ Richard W. Pollack

                              Associate Justice